TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00663-CR



                               Derrick Raymond Ford, Appellant

                                                 v.

                                  The State of Texas, Appellee



  FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
       NO. 2004-223, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Derrick Raymond Ford perfected an appeal from his conviction for engaging in

organized criminal activity. The clerk’s fee has not been paid and the clerk’s record has not

been filed. The Court notified appellant, who represents himself, that the appeal would be dismissed

if the clerk’s record was not paid for by March 15, 2007. The Court received no response to this

notice and payment has not been made. The appeal is dismissed for want of prosecution. See

Tex. R. App. P. 37.3(b).



                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: April 18, 2007

Do Not Publish